       Case 4:09-cv-00422-DPM Document 91 Filed 01/04/21 Page 1 of 1




           IN THE UNITED ST ATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

OLD REPUBLIC NATIONAL
TITLE INSURANCE COMPANY                                        PLAINTIFF

v.                       No. 4:09-cv-422-DPM

LANDMARK CLOSING COMP ANY;
MARCI INGRAM; and FIRST COMMUNITY
BANK OF BATESVILLE                                        DEFENDANTS

                 REVIVED CONSENT JUDGMENT
     Old Republic National Title Insurance Company shall have
judgment, jointly and severally, against Landmark Closing Company
and Marci Ingram for $594,680.88. Post-judgment interest will accrue
at 5.00% per annum until this Judgment is paid in full.



                                                           v
                                        D .P. Marshall Jr.
                                        United States District Judge
